Let
me congratulate you, Sir, on your election to the presidency
of this General Assembly, a truly global parliament where
all mankind is represented and finds expression in its
diversity and its fundamental unity. Your election and your
personal qualities honour your country and your region.
I would like to congratulate also the delegations of
Kiribati, Tonga and Nauru, and through them their
Governments and peoples, on their recently becoming
Members of this Organization. We are convinced that they
will contribute constructively and positively to the work of
the United Nations, and that their presence here reaffirms
the universal and democratic vocation of the General
Assembly.
We are holding this session at a transcendental
moment in human history. At the threshold of a new
century and a new millennium, it is timely for the peoples
of the world to reflect on the future of our countries and of
the international system. Facing the new millennium, we
must draw lessons from the era that we are leaving behind,
in which we learned all the good and all the evil that we
can do. We saw the first man walking on the moon, the end
of apartheid in South Africa and peace agreements signed
in Central America; but we witnessed also the consequences
of the nuclear mushroom cloud and the aberration of the
Holocaust, ethnic conflicts and local wars which in the last
40 years have caused more deaths than the two world wars
together. We have seen the bright-lights of democracy and
freedom, but also the deep shadows of poverty and the
violation of human rights.
This has been a century of great contrasts. While in
some parts of the globe peace is signed, in others war is
never ending. While thousands of millions live in poverty,
a small group lives in opulence. While we celebrate the
fiftieth anniversary of the Universal Declaration of Human
Rights, in many parts of the world gross violations of
human dignity are committed. Yes, this has been a century
of many contrasts. It has given us plenty of reasons to be
proud, but it has also made us ashamed of the cruelty and
hardness of the human heart. For these reasons we should
never forget the lessons of the twentieth century.
In the context of these lessons, we, the 188 nations
gathered here — each with its own flag and symbols, each
with its own political, commercial and strategic interests,
each with its own problems, suffering, visions and
dreams — express our readiness to take up the challenges
of the new century, which must take shape, beginning
now, as the century of human rights and human
development.
For these reasons, we have to recognize that the
greatest failure of the United Nations and the international
community in recent years has been the persistence of
cruel armed conflicts and civil wars, which cause
continued humanitarian crises and prevent the peaceful
development of nations. The real victims of war are the
displaced and refugee children and elderly, the raped
women, the youngsters killed, the workers whose
workplaces are destroyed, the students whose schools are
bombed and the sick who cannot receive treatment. While
war persists, human rights cannot be respected.
In this sense, we condemn the atrocities committed
in East Timor against the civilian population, and we join
the whole world in demanding that its will, democratically
expressed, be respected. We view with satisfaction the
quick action of the Security Council, which will allow for
the deployment of an international peacekeeping force in
that Territory in order to prevent a greater humanitarian
crisis. In retrospect, this crisis teaches us that the
international community must be willing to actively and
promptly support the processes that it initiates.
Regarding the situation in the Middle East, we watch
with hope the progress in the search for a peaceful and
definitive solution on the basis of full compliance with
the Oslo accords. We acknowledge the tireless efforts of
President Barak, of Israel, and President Arafat, of the
Palestinian Authority, and their commitment to peace and
the future of their peoples.
I would like to express my condolences to the
people of the Republic of China on Taiwan for the tragic
earthquake that devastated its territory on Monday, 20
September, and the recent after-shock. My most heartfelt
sympathy goes to the families of the victims and the
injured.
Costa Rica has a firm relationship with the Republic
of China on Taiwan. We admire its shared economic
progress, its respect for human rights and its democracy,
much promoted by President Lee. Our deep commitment
to the cause of peace prompts us to view with concern the
growing differences and instability in the region during
the last year. We fear that these threaten peace and might
unleash a new armaments race. For this reason, we trust
that the differences will be resolved through constructive
8


dialogue and negotiation in good faith, with respect for the
interests of the whole Chinese people.
We must remember that the United Nations was
established with precisely the mandate of eradicating the
scourge of war, and it must again take the lead in the
maintenance of international peace and security. Costa Rica
therefore supports the efforts to reform the Security
Council, which cannot be limited simply to an increase in
the number of its members, even if this might be useful.
Rather, the reform effort must centre on the Council’s
revitalization.
Fifty years ago Costa Rica abolished its army. In line
with this example, it has advocated disarmament throughout
the history of the United Nations, in order to build a world
of progress and peace. The abolition of the army allowed
our society to become an example of dialogue, respect and
the peaceful coexistence of all social groups. Costa Rica
actively promotes demilitarization because it knows its
extraordinary benefits for human development; in this
context, we have proposed the creation of a fund for the
demilitarization of Central America, as well as the
strengthening of, and full compliance with, the mechanisms
of international law, in order to guarantee international
peace and security and respect for human rights throughout
the world.
Costa Rica considers that humanitarian crises are in
themselves threats to international peace and security. When
they arise, the United Nations and the Security Council
must not attempt to avoid their responsibility, whatever
reasons are invoked. Nowadays any massive violation of
human rights, any humanitarian emergency, requires the
coordinated action of the international community, through
this Organization. For there to be justice at the global level,
the rule of law and full compliance with the principles that
gave birth to the United Nations must prevail.
In this context, we recall the importance of the prompt
establishment of the International Criminal Court, and thus
call on all States that have not yet done so to sign the
Statute with a view to its prompt ratification, and we
reiterate the need to accelerate the negotiations on its rules
of procedure. Costa Rica hopes to receive promptly the
final text in order to proceed to its ratification.
Furthermore, we must recognize that conflicts and
crises are multifaceted and that they present a series of
political, military and economic problems. In this context,
action undertaken by the United Nations must be designed
not only to re-establish peace in military terms but also to
re-establish peace in terms of social justice, democracy
and development. The actions taken by this Organization
should not be centred only on the Security Council but
must actively include the General Assembly, the
Economic and Social Council and the United Nations
Development Programme as participants in the peace-
building process.
My people’s manifest desire is for the new century
to be truly the century of human rights and human
development. I would like to express to the international
community the desire of a people that, since the
nineteenth century, has been building the foundation of a
far-sighted society by balancing in a single equation
respect for human rights, freedom, peace, active tolerance,
fraternity, democracy and solidarity.
The end of the cold war, the knowledge-based
economy, awareness of gender issues, an understanding of
the rights of the persons with disabilities and of
minorities, respect for the rights of the future generations
and for environmental protection, and the processes of
globalization have all begun to delineate a new human
order: a twenty-first century with a more human mankind.
In this new context, which is just now showing its initial
characteristics, the human development agenda and the
human rights agenda must coincide and complement each
other. The twenty-first century is taking shape as that in
which individuals and peoples will demand the right to
human development, which is nothing more than the
appropriate implementation and effectiveness of the
institutions of freedom: human rights, the rule of law,
pluralism, competition, solidarity and harmony with
nature.
It is at once a right and a duty to take part, actively,
creatively and jointly, in the creation of such
development, because the twenty-first century is called
upon to be the century of high-intensity citizenship. Male
and female citizens are, together with the State and the
international community, the creators of their own
opportunities and the builders of their own development.
Passivity is a thing of the past.
We in Costa Rica who are part of this change
greatly value the foresight and sense of responsibility of
our forefathers, which have made of our small motherland
the second-ranking country in Latin America in terms of
human development and the oldest and most stable
democracy in the region. Even as early as the end of the
nineteenth century, Costa Ricans enjoyed the continent’s
highest levels of education and health, thanks to the
9


country’s far-sighted devotion to education, the rule of law,
democracy, social solidarity and international trade. Since
the early days of our independent and republican life,
solidarity and human rights, in their fullness, have been a
way of life for us Costa Ricans. Not in vain was our first
Constitution called the “Covenant of Harmony”. Thus, last
year when hurricane Mitch devastated Central America, in
the midst of the pain over the loss of Costa Rican lives and
the serious economic damage, we also took on the suffering
of our Central American brothers and sisters. We were side
by side with them, sharing with them our food, medicine
and territory.
Faithful to its humanitarian tradition, Costa Rica
implemented the most generous immigration policy put
forward by any nation in recent years, giving hundreds of
thousands of illegal immigrants from the region —
amounting to more than 10 per cent of our population —
the opportunity to normalize their situation with a minimum
of requirements, as well as the opportunity to enjoy full
equality with our nationals in access to our social welfare
institutions. We hope that other countries that are sought
out by immigrants because of war, poverty, natural
catastrophes and ethnic conflicts will follow this example.
Our country is making great efforts to look after these
hundreds of thousands of immigrants; therefore, we reiterate
our need to be helped so that we can strengthen the health,
education and basic-services systems that we use in order
to meet their needs.
At this end of the century, it has been my task to
promote vital transformations for the future of our small
nation. We are protecting human beings even before they
are born. We are fighting against child labour and the
sexual exploitation of minors. We are opening havens for
our adolescent mothers, and we are fighting the aggression
suffered by women in many homes the world over. We are
strengthening the family, providing it with more and better
opportunities. We are working in favour of the rights of
elder adults and those of workers, in order to deepen our
social achievements of the 1940s and to guarantee a
retirement pension in old age as a universal human right.
Costa Rica is today acknowledged to be the healthiest
society in Latin America, with high levels of computer
literacy. It is the oldest democracy on the continent and a
leader in the conservation and protection of the
environment. Its human development levels are comparable
to those of developed countries. Nevertheless, we face
serious problems that prevent us from indulging in
misguided self-congratulation.
We are aware that progress in the field of
development depends on our own actions and on the
international context. Human, civil, cultural, economic,
political and social rights have equal importance and
complement one another. Having acknowledged the
indivisibility and interdependence of these rights, it is a
matter of concern that there is still some reluctance to
accept the right of all nations to human development.
The awarding of the Nobel Prize to Amartya Sen for
his work on the welfare economy and on the
understanding of poverty, inequality and hunger reminds
us that global development must include the fight against
inequalities and extreme poverty. This, however, must not
be a struggle in which developed countries take part only
out of a feeling of human solidarity; rather, it must be a
struggle that involves the entire system of nations through
the creation of appropriate instruments and mechanisms
for action that offer opportunities for development
through trade and investment. We welcomed the views of
Harvard University economist Jeffrey Sachs — published
recently in The Economist and supported yesterday by
President Clinton and today by Vice-Chancellor Fischer
of Germany — regarding the urgent need to establish new
mechanisms to ensure the necessary resources for the
purchase of medicines and vaccines to combat tropical
diseases, thus securing their development and ensuring
their distribution to the poorest and most helpless sectors
of mankind.
Costa Rica has spoken out to have the international
economic order allow the development of those countries
that are lagging behind. If we do not take action in this
direction, the conditions necessary for the long-term
maintenance of international peace and security will not
be created. We have constantly advocated a more just and
equitable economic and commercial order, one that will
provide all nations with access to the benefits of the
globalization process and that will provide small
developing States with better opportunities to enter into
commercial agreements. Before the European Union we
have also advocated secure and tariff-free access for Latin
American agricultural products to the European Union
markets, whose protectionism costs Latin America $4.223
billion dollars annually.
In order to promote the development of small States,
it is indispensable to establish open trade systems so that
trade and investment can become engines of economic
growth and so that more and better opportunities for
employment will be created in a region that suffers
poverty and unemployment.
10


The developed countries' trade restrictions are barriers
to our human development, as are the policies of the
Organization of Petroleum Exporting Countries to restrict
supplies of oil and to raise its price artificially at a time
when the traditional exports of Latin America are suffering
a dramatic slump in prices.
On the other hand, the nations gathered here face the
challenge of building an international financial system that
will protect small States from economic crises. Small
economies do not cause the crises, but we do suffer their
adverse effects and we have not received the necessary
support to face them. To correct this situation, Costa Rica
proposes the creation of a precautionary fund with a
flexible and speedy financial mechanism to solve the
financial emergencies of small and vulnerable States, which
are frequently forgotten by the international financial
community because of their limited global impact.
As a country that has succeeded in building a culture
of protecting and preserving the environment, we stress, as
we did at the summit between Europe and Latin America
held this year in Rio de Janeiro, the urgent need to build an
international system that will reward those who protect the
environment and penalize those who contaminate or destroy
it. Currently, my country is developing a system of
payments to the owners of forests for environmental
services and more than one fourth of our territory is
protected in reservations or national parks. Costa Rica
reiterates the need to take action to better apply the Kyoto
Protocol; to make greater use of new markets; and to
determine efficiently the costs of pollution and the profits
of preservation in order to maintain the sustainable use of
natural resources.
Jointly with Norway, we performed the first global
transaction of certificates of greenhouse-gases reduction.
This mechanism should receive the support of all countries,
not only in order to apply the right to human and
sustainable development in each country, but also to extend
the life of the human species on our planet. Let us recall
that, in this task, the obligations are shared but
differentiated. It is time to move from words to deeds.
It is clear that, if financial systems of broader
coverage are not established; if more open trade schemes
are not implemented; if protectionism by developed
countries, which limits our access to their markets, is not
reduced; and if the global benefits of our forests are not
recognized, developing countries will see a decline in their
opportunities for economic growth; inequalities will
increase; poverty will further deepen; political stability and
social peace will be threatened; the loss of natural
resources will rise; and illegal immigration towards
developed nations will intensify, all creating an
environment of instability and uncertainty harmful to the
new millennium.
Wanting the developed countries to recognize the
right to human development of small countries is not
utopian. It is the real aspiration of those peoples that have
faced with meagre resources the tragedies of wars and the
wrath of nature. Solidarity and fraternity among nations
must be genuine. The twenty-first century awaits us. Let
us all join hands. Humankind must enter this new age
united. The twenty-first century must be the century of
human rights — the century of human development.








